Citation Nr: 1715043	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  14-31 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for acid reflux with achalasia, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1989 to April 1993, to include service in the Southwest Asia theater of operations during the Persian Gulf War, and has an additional period of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In February 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).

In light of the evidence presented, the Board has recharacterized the Veteran's claim for service connection for acid reflux with achalasia, to include as due to an undiagnosed illness, as a claim for service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness, as indicated on the title page of the present decision.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board is required by law to review appeals in docket order unless unusual hardship or "other sufficient causes" have been shown to advance a case on the docket.  38 U.S.C.A. § 7107(a) (West 2015).  In March 2015, VA's Deputy General Counsel for Legal Policy advised that the Board is not precluded from advancing cases on the docket under 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 20.900(c)(1) in consideration of a VLJ's pending retirement if such action would "produce fair, efficient, timely, [and] effective review of appeals", but also "fairness in adjudications among and between veterans."  Ramsey v. Nicholson, 20 Vet. App. 16, 34 (2006).  Such advancement is not automatic.  

Here, the undersigned VLJ will be retiring this spring and the Veteran's appeal is currently outside the "workable docket."  Nevertheless, in this case, the Board has considered the benefit to the appellant, the impact on other claimants that would result from advancing his case, and the impact on other claimants that would result if the case is not advanced, and has decided that advancement on the docket for the sole purpose of rendering this decision is fair and appropriate at this time.


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's acid reflux with achalasia had its onset during his period of active service.


CONCLUSION OF LAW

The criteria for an award of service connection for acid reflux with achalasia have been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Relevant Legal Principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1166-67; Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Additionally, service connection for certain chronic diseases, including peptic ulcers, may be presumed to have been incurred in service by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2015); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Such a chronic disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  

The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  For such diseases, the second and third elements of service connection may be established by demonstrating (1) that a condition was "noted" during service; (2) post-service continuity of symptoms; and (3) medical or, in certain circumstances, lay evidence of a link between the present disability and the continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker, 708 F.3d at 1340.

If a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).

Service connection may also be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2015); 38 C.F.R. § 3.317(a)(1) (2016).  In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Laypersons are competent to report objective signs of illness.  Id.   

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 U.S.C.A. § 1117(a)(2).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 U.S.C.A. § 1117(a)(2)(C).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2015).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2016).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

II.  Facts and Analysis

The Veteran asserts that his current gastrointestinal disability had its onset during his period of active service and was caused by his exposure to chemicals and burning oil fires during service in the Persian Gulf.  During his February 2016 hearing, the Veteran reported that he first noticed a problem with swallowing and a burning sensation in 1994, but did not seek medical treatment at that time because he thought it was heartburn and his issues with swallowing were not severe at that time.

The Veteran's service treatment records, to include a December 1992 separation examination, are negative for any complaints regarding gastrointestinal symptoms or diagnosis of a gastrointestinal condition.  In addition, shortly after the Veteran's discharge from service, VA provided a general medical examination during which it was noted that the Veteran's digestive system was normal.  Additional post-service medical treatment records document a 1998 diagnosis of acid reflux with achalasia.  See Dorland's Illustrated Medical Dictionary 14 (32nd ed. 2012) (defining esophageal achalasia as a failure of the lower esophageal sphincter to relax with swallowing due to degeneration of ganglion cells in the wall of the organ).

In May 1998, non-VA surgeon Dr. V.R. reported that the Veteran had a history of dysphagia for the last two years, he had a history of reflux and occasional vomiting, and his past medical history is noncontributory.  In June and August 1998, Dr. V.R. noted that the Veteran had a history of recurrent dysphagia and documented a postoperative diagnosis of gastritis, inter alia.  Treatment records also document a contemporaneous diagnosis of achalasia.  In July 1999, Dr. V.R. noted that the Veteran's stomach and duodenum were normal.  In April 2000, non-VA physician Dr. P.K. reported that the Veteran's achalasia was originally symptomatic approximately five to six years prior, but was formally diagnosed two years prior.

In January 2013, VA provided a Gulf War general medical examination during which an examiner noted the following diagnoses: gastroesophageal reflux disease (GERD); achalasia that was diagnosed in 1998; gastritis that was diagnosed in 1998; and esophagitis that was diagnosed in 2011.  As part of his relevant medical history, the examiner documented the Veteran's report that he started having esophageal symptoms around 1993 and that he initially noticed burning in his chest with running.  He reported that, in 1993, he saw a doctor who informed him that he had acid reflux and another doctor told him the same thing.  Years later, a barium swallow showed achalasia.

After reviewing the Veteran's relevant medical history, the examiner opined that the Veteran's gastrointestinal disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that a May 1998 private gastrointestinal doctor's note documents the Veteran's report that he had dysphagia for about two years (so symptoms appeared around 1996).  Additionally, his August 1998 diagnosis of achalasia and gastritis did not appear for five years after military service, and his STRs do not support any gastrointestinal complaints while in service.

With regard to the available presumption under 38 C.F.R. § 3.317, the examiner reported that the Veteran has a disease with a clear and specific etiology and diagnosis and noted that although VA recognizes functional gastrointestinal disorders as disabilities that may be related to active service in Southwest Asia, the Veteran does not have a diagnosis of irritable bowel syndrome.  Further, a functional condition of the gastrointestinal tract indicates that there is an abnormal function of an organ without a structural alteration in the tissues.  In the Veteran's case, however, there is a structural alteration in tissues, to include achalasia, gastritis, and esophagitis.  Thus, it is less likely than not that the Veteran's claimed condition is related to, is the same as, or was caused by a specific exposure event during service in Southwest Asia.

In May 2013, non-VA physician Dr. G.S. indicated that the Veteran has a motility disorder of the esophagus that is called achalasia.  He stated that this disorder was diagnosed in 1999 and opined that he cannot exclude the possibility that it is related to the Veteran's service in Iraq.  As Dr. G.S. provided no rationale to support this opinion, the Board assigns little probative value to this opinion.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (noting that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that "most of the probative value of a medical opinion comes from its reasoning"); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

In a letter dated in March 2016, Dr. G.S. noted the Veteran's report that he first started noticing symptoms in 1994 and sought professional help when his symptoms became more severe.  Dr. G.S. reported that the Veteran was officially diagnosed with acid reflux, dysphagia, and achalasia at that time and noted that although the original cause of the functional dysphagia is unknown, it is probable that the Veteran contracted achalasia between May 1988 and April 1993.  Additionally, according to Dr. G.S., there are multiple references that support the fact that most patients with achalasia do not experience any symptoms and do not seek medical assistance until years later.  Dr. G.S. provided multiple Internet references to support his opinion.

Review of the cited references indicates that there is no underlying cause for achalasia in most cases and most people will have had achalasia-a progressive disorder-for a significant period of time before a diagnosis is made.

The Board finds that both the January 2013 VA examiner opinion and March 2016 opinion from Dr. G.S. are adequate because both clinicians considered the relevant history of the Veteran's claimed disability and provided analysis to support their opinions concerning the date of onset and etiology of the disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).

Thus, the competent evidence of record is in a state of relative equipoise regarding whether the Veteran's current disability is etiologically related to his period of active service.  More specifically, the totality of the relevant and competent evidence is in relative equipoise as to whether the Veteran's acid reflux with achalasia had its onset during his period of active service.

In light of the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is sufficient to support a grant of service connection for acid reflux with achalasia.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The Board notes that it was noted upon examination in January 2013 that the Veteran also had diagnoses of gastritis and esophagitis at that time, but there is no competent evidence of record that shows that these conditions had their onset during service or were otherwise caused by his period of service, to include environmental exposures.


ORDER

Service connection for acid reflux with achalasia is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


